--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.30
 
 
Equipment Lease Agreement
“Mini Melts” Vending Machines




This Equipment Lease Agreement (“Agreement”) is made and entered into effective
as of October 21, 2014 (the “Effective Date”) by and between:


PERKIN INDUSTRIES, LLC, a Louisiana limited liability company having its
principal place of business at 342 Walnut Street, New Orleans, Louisiana, 70118
(“Lessor”); and


U-VEND, INC. (OTC: UVND), a Delaware corporation, with its principal place of
business located at: 1507 7th Street, Unit 425, Santa Monica, CA 90401
(“Lessee”).


WHEREAS, the Lessor is the sole owner of the Equipment described in Exhibit A
hereto; and


WHEREAS, the Lessee wishes to lease the Equipment from Lessor in accordance with
the terms and conditions of this Agreement; and


WHEREAS, the Lessor wants to lease the Equipment to the Lessee in accordance
with the terms and conditions of this Agreement; and


WHEREAS, each Lessor and Lessee each acknowledges and agrees that it is duly
authorized to enter into this Agreement;


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
set forth in this Agreement, the sufficiency of which the Parties acknowledge,
the Parties agree as follows:


1.           Definitions:


Lessor – the Party who grants a lease.


Lessee – the Party to whom a lease is made.


Equipment – equipment to be leased as defined in Exhibit A.


Party – Lessor or Lessee.


Parties – Lessor and lessee.


2.           Lease and Lease Term:


2.1           Lessor agrees to lease the Equipment to the Lessee and the Lessee
agrees to lease the Equipment from the Lessor in accordance with the terms and
conditions of this Agreement.


 
1 of 9

--------------------------------------------------------------------------------

 
2.2           The term of this Lease shall be twenty-four (24) months commencing
on October 17, 2014 and ending at midnight on October 17, 2016 (the “Lease
Term”).


3.           Equipment Use:


3.1           Lessee shall be solely responsible for all use, operation,
service, maintenance and repair of the Equipment during the Lease Term.  Lessee
shall cause the Equipment to be operated, serviced, maintained and repaired by
only competent and qualified personnel in a safe and proper manner.


3.2           During the Lease Term Lessee shall transport, handle, store,
operate and use the Equipment in a safe manner as required by any instructions
provided by Lessor, as well as in accordance with any applicable governmental
laws, standards, rules and regulatory requirements relating to the use of the
Equipment.


3.3           Lessee shall be responsible for obtaining any required
governmental or regulatory licenses and/or permits required to use, operate and
maintain the Equipment, at any location.


3.4           Lessee shall be solely responsible for transporting all Equipment
to any location for use, operation, service, maintenance and/or repair.  Lessee
shall transport Equipment using qualified, insured and properly-licensed
transportation services and shall demonstrate same to Lessor upon request.


3.5           Lessee shall not grant, create, incur, assume consent to or permit
the continued existence any contractual or judicially imposed lien(s) or
encumbrance(s) on, part with possession of, or sublease the Equipment without
Lessor’s prior written consent.


3.6           Lessor may, at any time, enter Lessee’s premises where any
Equipment may be used or stored for purposes of inspecting and/or examining the
Equipment


3.8           The Equipment shall remain the property of the Lessor at all times
during the period of the lease.


3.9           Lessee shall keep Lessor advised of any changes in the location of
any Equipment during the Lease Term.


3.10           Lessee shall maintain insurance on loss of or damage to the
Equipment and provide proof of this insurance as specified in Article 10,
below.  The loss, destruction, theft, or damage of or to any Equipment shall not
relieve Lessee from its obligation to pay the full purchase price or total
monthly lease charges hereunder.


4.           Lease Charges:


4.1           As a material inducement and incentive for Lessor to acquire the
Equipment and enter into this Lease with Lessee, Lessee shall transfer and
assign to Lessor warrants to purchase two hundred thousand (200,000) shares in
U-Vend, Inc. (OTC:  UVND), which warrants shall have a term of three (3) years,
and an exercise price of $0.35 (the “Warrants”).  Notwithstanding any other
provision of this Lease, this Lease shall not become effective until the
Warrants have been transferred, in full, to Lessor.  Notwithstanding any
termination or default of this Lease by Lessee, Lessor shall be entitled to keep
and retain the Warrants and/or exercise any rights incumbent in the Warrants.


 
2 of 9

--------------------------------------------------------------------------------

 
4.2           In addition to assignment and transfer of the Warrants as stated
in Section 4.1 above, Lessee shall pay a monthly rental to Lessor for the
Equipment (“Rent”).  Rent shall be THREE THOUSAND ONE HUNDRED TWENTY-FIVE
DOLLARS and NO/100 ($3,125.00), Rent shall be payable monthly in advance, with
the first payment due on the Effective Date, and thereafter on or before the
17th  day of each month thereafter.  All payments of Rent and any applicable
late charges shall be made to:


Perkin Industries, LLC
342 Walnut Street
New Orleans, LA 70118


4.3           If Lessee fails to make any payment of Rent within five (5) days
of the date then due, Lessee shall pay to Lessor a late charge in the sum of
THREE HUNDRED DOLLARS and NO/100 ($300.00).  Acceptance of any such late charge
or penalty by Lessor shall not be construed as a waiver of Lessor’s rights to
enforce any other remedies with respect to any other provisions of this Lease.


4.4           Lessee further agrees to pay fifty percent (50%) of Lessor’s
attorney fees incurred in connection with the negotiation, drafting and
execution of this Lease.


5.           Delivery of Equipment:
 
5.1           Lessee acknowledges that all Equipment has been delivered to
Lessee, and is within the control, custody and care of Lessee as of the
Effective Date.


6.           Acceptance of Equipment, and Maintenance and Repair:


6.1           Lessee accepts all Equipment in its condition as of the Effective
Date.


6.2           Lessee is responsible for all required periodic maintenance,
reconditioning and refurbishment of the Equipment during the Lease Term.


6.3           Lessee shall be responsible for the repair of any Equipment
damaged during the Lease Term, whether resulting from use, misuse, storage or
transit and shall also be responsible to notify Lessor, in writing, within five
working days of said Equipment damage.


6.4           If during the Lease Period the Equipment is lost, destroyed or
damaged beyond repair, the Lessee shall be liable for the cost of replacing the
Equipment.  Lessee shall not be entitled to any remission of Rent as a result of
any loss, destruction or damages to any Equipment, unless said loss, destruction
or damages is attributable solely to a negligent or intentional act of Lessor.


 
3 of 9

--------------------------------------------------------------------------------

 
7.           Put/Call Option:


7.1           Commencing on September 21, 2015 and ending on October 21, 2015
(the “Year One Option Period”), Lessor shall have thirty (30) days to exercise
its option to “put” fifty percent (50%) of the Equipment back to Lessee for
purchase (the “Year One Put”).  Likewise, Lessee shall have the option to call
fifty percent (50%) of the Equipment from Lessor for purchase during the Year
One Option Period (the “Year One Call”).  In the event that the Year One Put
and/or the Year One Call is timely exercised, in writing, Lessee shall pay to
Lessor the sum of ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS and NO/100
($125,000.00) on or before November 21, 2015.  Further, if the Year One Put
and/or the Year One Call is timely exercised, monthly Rent due under this
Agreement shall be reduced by fifty percent (50%).


7.2           Commencing on September 21, 2016 and ending on October 21, 2016
(the “Year Two Option Period”), Lessor shall have thirty (30) days to exercise
its option to put the remaining fifty percent (50%), or, if the Year One Put or
Year One Call has not been exercised, Lessor shall be permitted to put one
hundred percent (100%), of the Equipment back to Lessee for purchase (the “Year
Two Put”).  Likewise, Lessee shall have the option to call fifty percent (50%),
or, if the Year One Put or Year One Call has not been exercised, Lessee shall be
permitted to call one hundred percent (100%), of the Equipment from Lessor for
purchase during the Year One Option Period (the “Year Two Call”).  In the event
that the Year Two Put and/or the Year Two Call is timely exercised, in writing,
Lessee shall pay to Lessor the sum of ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS
and NO/100 ($125,000.00) on or before November 17, 2016, provided that 50% of
the Equipment is put or called in Year 2.  In the event that 100% of the
Equipment is put or called in Year 2, the purchase price to be paid by Lessee to
Lessor is TWO HUNDRED FIFTY THOUSAND DOLLARS and NO/100 ($250,000.00).


7.3.           In the event of Lessee’s purchase of Equipment as described in
Sections 7.1, 7.2, or 8.2, Lessor shall provide Lessee clean title to the
Equipment, free and clear of all liens.


7.4           Lessee shall not be entitled to any reduction of the purchase
price of any Put/Call Option (whether contained in Section 7.1 or 7.2, above, or
Section 8.2, below) as a result of any loss, damage or destruction to any
Equipment.


8.           Limited Option to Renew:


8.1           Provided that all Equipment has not been put or called for
purchase by Lessee at the conclusion of Lease Year 2, and subject to Lessor’s
prior written consent, Lessee shall have the option to renew the Credit Facility
for an additional one (1) year period pursuant to the same terms stated in this
Lease (the “Renewal Year”). This renewal will be granted solely at the
discretion of Lessor, based upon the Lessee’s performance under the Lease as
well as other factors.  Monthly Rent paid during the renewal term shall be
proportionate to the amount of Equipment owned by Lessor (i.e., full monthly
Rent will be owed if Lessor retains ownership of 100% of the Equipment at the
conclusion of Year 2; 50% of the monthly Rent will be owed if Lessor retains
ownership of 50% of the Equipment at the conclusion of Year 2.).


 
4 of 9

--------------------------------------------------------------------------------

 
8.2           Within thirty (30) days of the conclusion of the Renewal Year,
Lessor shall have the option to put all remaining Equipment back to Lessee (the
“Year Three Put”).  Likewise,  Lessee shall have the option to call all
remaining Equipment from Lessor within thirty (30) days of the conclusion of the
Renewal Year (the “Year Three Call”).  If Lessor or Lessee has timely put or
called, in writing, 50% of the Equipment during Year 1 or 2, and 50% of the
Equipment remains under lease during the Renewal Year, the purchase price paid
by Lessee for the Equipment put or called during the Renewal Year shall be ONE
HUNDRED TWENTY-FIVE THOUSAND DOLLARS and NO/100 ($125,000.00).  If none of the
Equipment has been put or called prior to the Renewal Year (i.e., in Year 1 or
Year 2), the purchase price paid by Lessee for the Equipment put or called
during the Renewal Year shall be TWO HUNDRED FIFTY THOUSAND DOLLARS and NO/100
($250,000.00).


9.           Early Termination by Lessor:


9.1           In the event of:


 
(a.)
Lessee going into bankruptcy;



 
(b.)
A Receiver or Manager of the property of the Lessee shall be appointed;



 
(c.)
Distress or execution being levied or threatened upon any of the Lessees
property;



 
(d.)
The Lessee shall abandon the Equipment; or



 
(e.)
The Lessee shall fail to remedy any breach of this Agreement within fifteen (15)
days of written notice provided by Lessor to Lessee specifying such default.



Lessor shall be entitled to immediately terminate this Agreement, including the
rental of the Equipment and the associated Rent, by notice to Lessee. Upon such
termination Lessor shall direct Lessee to  either: (1) immediately assign to
Lessor all of Lessee’s operating agreements with any third party(ies) related to
the operation, placement and use of the Equipment, which are identified on
Exhibit B; or (2) deliver the Equipment to Lessor at the address to be advised
by Lessor.  If the Lessee fails to comply with the foregoing within fourteen
(14) days of notice being received, Lessor or its agents may without further
notice retake possession of the Equipment.  All costs, including attorney’s
fees, incurred by Lessor in connection with the enforcement of this Lease,
including but not limited to any action taken by Lessor in connection with the
repossession and/or return of Equipment to Lessor, shall be at the cost of the
Lessee.


 
5 of 9

--------------------------------------------------------------------------------

 
9.2           During any term of this Lease and upon five (5) days written
notice from Lessor, Lessee shall provide to Lessor an updated Exhibit B, which
shall identify all then current operator and/or operating agreements with any
third parties related to the operation, placement and use of the Equipment.


10.           Indemnity and Insurance:


10.1           Lessee shall indemnify and hold harmless Lessor from and against
any and all claims arising from this Agreement, the Equipment and/or the conduct
of Lessee’s business, and shall further indemnify and hold harmless Lessor from
and against any and all claims arising from arising from this Agreement, the
Equipment and/or the conduct of Lessee’s business.  Such indemnity shall
indemnify Lessor against costs, attorney’s fees, expenses, and liabilities
incurred in the defense of any such claim, action or proceeding brought thereon
and in any case, action or proceeding brought thereon and in any case, action or
proceeding brought thereon and in any case, action, or proceeding to be brought
against Lessor by reason of such claim.  Lessee, upon notice of Lessor, shall
defend the same at Lessee’s expense by counsel satisfactory to Lessor.  Lessee,
as a material part of the consideration to Lessor, hereby assumes all risk of
damage to property or injury to persons in or about the premises arising from
any cause and Lessee hereby waives all claims and respect thereto against
Lessor.  This indemnity agreement shall arise and be effective even if the cause
of any such loss or damage, death, bodily injury, or personal injury, shall be
caused or contributed to by Lessor or those for whom Lessor may be responsible,
or by the condition of the premises.  In connection with this clause, Lessee
shall maintain liability insurance to limits of at least $1,000,000.00 and
obtain an endorsement naming Lessor as an additional insured.  Notwithstanding
the provision of this Section, Lessee shall not be required to indemnify Lessor
if it be proved that any loss or damage has been caused solely by Lessor’s
negligence, gross negligence or intentional act.


10.2           The Lessee shall also take out and maintain insurance coverage on
the Equipment to protect against loss, destruction or damage to the Equipment by
burglary, theft, misuse, mischief, malicious damages, flood, fire, storm,
earthquake, other water damage, sprinkler leakage, act of god, tempest,
explosion, aircraft or other aerial devices (including any articles dropped
there from), strikes, riots, civil commotion and such other risk as Lessor may
consider necessary from time to time.  Lessee shall ensure that the interests of
Lessor in the Equipment is noted in all insurance coverages required by this
Agreement.


10.3           The Lessee covenants and agrees that it shall notify its insurer
or all the provisions of this Agreement, and in particular draw its insurer’s
attention to this Article 10, and shall produce copies of any current
certificates of insurance required by this Agreement to Lessor upon request.




11.           Failure and Delay by Lessor’s Suppliers and Force Majeure:


11.1           Lessor shall not be liable for any failure to fulfill any terms
of this Agreement if fulfillment is prevented, hindered or delayed in whole or
in part directly or indirectly by:
 
 
6 of 9

--------------------------------------------------------------------------------

 


 
(a.)
Any failure to supply, delay in supply, by the supplier and/or seller of the
Equipment or any part thereof to Lessor; and



 
(b.)
Government intervention, war, rebellion, insurrection, political or labor
disturbances, riot, civil commotion, strikes, lock outs, fire, floods, breakdown
of machinery, Act of God, or any cause comprehended in the term force majeure.



12.           Assignment:


12.1           The Lessor may assign any rights under this Agreement without the
consent of Lessee.  In the event of Lessor’s assignment of this Agreement,
Lessor must provide Lessee 30 days written notice of Lessor’s intent to assign.


12.2           Lessee may only assign its rights under this Agreement with
written approval of Lessor.  Any party to whom the Lessee proposes to assign its
rights under this Agreement must be of a reputable standing and proof of credit
worthiness must be provided to Lessor on request.  Lessor shall not unreasonably
withhold consent.


13.           Warranties and Representations by Lessee:


13.1           Lessee expressly warrants and represents to Lessor that:


 
(a.)
Within ninety (90) days of the Effective Date, U-Vend, Inc., Lessee, will
procure “key man” insurance coverage on the life of Raymond Meyers and/or any
successor chief executive officer of U-Vend, Inc., which shall remain in place
throughout the duration of this Agreement and any renewal thereof.



 
(b.)
All financial records provided by or on behalf of Lessee to Lessor pertaining to
Mini Melts, Inc. and Mini Melts USA, Inc. and/or any of their respective
subsidiary or affiliated entities, attached hereto as Exhibit C, accurately
represent the then current financial condition of said companies.



 
(c.)
Raymond Meyers has entered into a legally enforceable non-competition agreement
with U-Vend, Inc., which shall remain in place throughout the duration of this
Agreement and any renewal thereof.



14.           Governing Law and Jurisdiction:


14.1           This Agreement shall be exclusively governed by and interpreted
in accordance with the laws of Louisiana and will not change unless mutually
agreed to between the Parties in writing.  The Parties submit to the
non-exclusive jurisdiction of the federal and state courts of Louisiana.




 
7 of 9

--------------------------------------------------------------------------------

 
15.           Severability:


15.1           If any law or court of competent jurisdiction invalidates, voids
or amends any provision of this Agreement, said provision will be deemed as
deleted or modified to comply with such law or court but this Agreement
including any such modified provision and all its other provisions shall
continue with full force and effect for the term hereof.


16.           Agreement Organization:


16.1           The titles of articles, sections and other headings or formatting
of this Agreement are for organizational and administrative convenience only and
their use or arrangement shall not under any circumstance govern or affect the
intent, interpretation, or construction hereof.




17.           Entirety of Agreement:


17.1           This Agreement constitutes the entire and complete Agreement
between the Parties, supersedes and replaces any and all prior understandings,
promises, representations, and agreements, oral or written, which may have been
made by or on behalf of the Parties in connection herewith.  No modification,
change, or waiver of this Agreement shall be valid unless agreed to as provided
herein or otherwise agreed to in writing by duly authorized representatives of
the Parties.




[Signature page follows]

 
 
 
 
 
 
 

 
 
8 of 9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Equipment Lease
Agreement effective as of the date first set forth above.





 
FOR LESSOR:
 
PERKIN INDUSTRIES, LLC.
 
 
By:   /s/ Nicolas R. Perkin
Name:  Nicolas R. Perkin
Title:    Manager
Telephone:  (504) 388-3169
Fax:               [Insert]
Email:           nicolas@perkinindustries.com
 
 
 
 
FOR LESSEE:
 
U-VEND, INC.
 
 
By:   /s/ Raymond Meyers
Name:  Raymond Meyers
Title:    Chief Executive Officer
Telephone:    323-855-1107
 
Email:            rmeyers@u-vend.com
 
 





 
 
 
 
9 of 9

--------------------------------------------------------------------------------

 